Citation Nr: 0115059	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active service from September 1948 to 
September 1949.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision in 
which the regional office (RO) denied entitlement to service 
connection for a stomach disorder and an eye disorder.  

In February 2001, the veteran filed a claim for service 
connection for tinnitus.  That claim has not been adjudicated 
by the RO and is referred to the RO for appropriate action.  
In addition, the veteran and his representative submitted 
material to the RO in February 2001, which the RO forwarded 
to the Board.  It appears to concern whether the veteran 
filed a timely appeal from the initial assignment of a 10 
percent rating for the service-connected bilateral hearing 
loss.  This matter is also referred to the RO for appropriate 
action.


FINDING OF FACT

In February 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the denial 
service connection for an eye disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of service connection for an 
eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  By a letter dated 
February 27, 2001, the appellant has withdrawn his appeal 
concerning entitlement to service connection for an eye 
disorder and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed without prejudice.


ORDER

The appeal of the RO's October 1992 denial of service 
connection for a eye disorder is dismissed.


REMAND

In February 2001, the veteran filed a Notice of Disagreement 
(NOD) with the RO's May 2000 rating decision which continued 
a 10 percent rating for bilateral hearing loss.  Therefore, 
the RO is required to provide him a Statement of the Case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999) (When an 
NOD is filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. Thereafter, the RO should readjudicate 
the claim for service connection for a 
stomach disability.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

3.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), concerning the 
issue of entitlement to an increased 
evaluation for the service-connected 
bilateral hearing loss.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



